DETAILED ACTION
Claims 1, 3-7, and 9-20 were filed with the amendment dated 04/20/2022.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record is U.S. Pat. No. 6,158,454 (“Duret”).  However, Duret fails to disclose or render obvious “the exhaust opening is positioned on a second side of the valve opposite the first side of the valve such that the pressurized gas circulates from the inlet around the valve and exits through the exhaust opening; … wherein: the inlet comprises an inlet port, the inlet port is connected to an exhaust port of the valve through a passage in the manifold and the pressurized gas is released from the valve through the exhaust port” (claim 1); or
 “the exhaust opening is positioned on a second side of the valve opposite the first side of the valve such that pressurized gas circulates from the inlet around the valve and exits through the exhaust opening wherein a second valve is coupled to the outer surface of the manifold and positioned within the space; wherein: the inlet comprises a tube, the tube is connected to an exhaust port of the valve, and the pressurized gas is released from the valve through the exhaust port” (clam 7); or 
“a tool with a first chamber and a second chamber on respective sides of a pneumatically driven diaphragm for reciprocating a component of the tool; … a valve coupled to the pressurized gas source, the valve having a solenoid which, when supplied with a current, moves a solenoid plunger to alternatively deliver and vent pressurized gas through a first outlet line and a second outlet line which respectively deliver and vent pressurized gas to and from the first chamber and to and from the second chamber of the tool; … the space is configured to receive the pressurized gas at an inlet positioned on a first side of a valve; … and Application No.: 16/844,145Filed: Apnl  2020Attorney Docket No. PAT058487-US-NPOFFICE ACTION RESPONSEthe exhaust opening is positioned on a second side of the valve opposite the first side of the valve such that the pressurized gas circulates from the inlet around the valve and exits through the exhaust opening” (claim 10) in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753